DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application is being examined under the pre-AIA  first to invent provisions. 
2.      Applicants’ amendment and response of 5/3/1/2022 are acknowledged. Claim 1 has been amended . Claim 11 has been canceled.

Status of the Claims
3.      Claims 1-10 and 12-16 are pending in this application. Claim 1 has been amended.  Claim 11 has been canceled.

Rejection Moot
Claim Rejections - 35 USC § 112
4.     Rejection of claim 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enabling is moot in view of cancelation of said claim.
5.     Rejection of claim 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description  is moot in view of cancelation of said claim.
6.     Rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of cancelation of said claim.

Double Patenting
7.      Rejection of claim 11 on the ground of non-statutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No. 10,821,144 B2, is moot in view of cancelation of said claim.

 Claim Rejections - 35 USC § 103
8.      Rejection of claims 11 under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Suganthy et al. (Neuroscience Letters vol.468, pp.216-219, 2010) and Lahaye et al. I (Journal of Applied Phycology, vol. 11, no.1, January 1999) in view of LAHAYE M ET AL II: (BIOMACROMOLECULES, AMERICAN CHEMICAL SOCIETY, US, vol. 8, no. 6, 1 June 2007, pages  1765-1774 ) and BIN HUI ET AL: ( JOURNAL OF NEUROSCIENCE RESEARCH, vol. 86, no. 5, 1 April 2008 pages 1169-1177), is moot in view of cancelation of said claim.


Rejection Withdrawn
Claim Rejections - 35 USC § 112
9.     Rejection of claims 1-10 and 12-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description  is withdrawn in view of applicants’ amendment and response of 5/3/1/2022. 

Claim Rejections - 35 USC § 103
10.      Rejection of claims 1-10 and 16 under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Suganthy et al. and Lahaye et al. I (Journal of Applied Phycology, vol. 11, no.1, January 1999) in view of LAHAYE M ET AL II: (BIOMACROMOLECULES, AMERICAN CHEMICAL SOCIETY, US, vol. 8, no. 6, 1 June 2007, pages  1765-1774 ) and BIN HUI ET AL: ( JOURNAL OF NEUROSCIENCE RESEARCH, vol. 86, no. 5, 1 April 2008 pages 1169-1177), is is withdrawn in view of applicants’ amendment and response of 5/3/1/2022. 
Rejection Maintained
Double Patenting
11.        Rejection of claims 1-10 and 12-16  on the ground of non-statutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No. 10,821,144 B2, is maintained. Applicants have not provided a terminal disclaimer.

Claim Rejections - 35 USC § 112
12.      Rejection of claims 1-10 and 12-16  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating anxiety  does not prevent anxiety, is maintained
      The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and /or use the invention commensurate in scope with these claims. 
    The claims are drawn to a method for treating and/or preventing anxiety the method comprising the administration of an effective amount of an algal extract from the order of Ulvales comprising sulphated and non-sulphated polyanionic polysaccharides, the size of which is less than or equal to 50 kDa.
Enablement is considered in view of the Wands factors (MPEP) 2164.01(a). Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation. Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples (6) the quantity of experimentation, (7) the relative skill of those in the art, and (8) the breadth of the claims.
          When a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated base on that limitation. See in re Vaeck, 947 F. 2d 488, 495, 20 USPQ 2d 1438, 1444 (Fed Cir, 1991).
         Preventing mental    disorders such as anxiety   have not been successful because there is not enough known about what is  causing  anxiety.. There are generally five types of depression, anxious distress, mixed features, melancholic features, atypical features, psychotic features, catatonia, peripartum onset, and seasonal pattern. There are numerous other disorders that cause anxiety symptoms. Applicants have not provided a method of prevention or treatment of anxious distress. It is not clear from the specification how one can prevent anxiety. 
       The examples in the specification mainly explain the preparation of algal extract. None the diseases mentioned in claims have been treated or prevented by the composition.  The behavioral despair test (or Porsolt forced swimming test) is a test, centered on a rodent's response to the threat of drowning, whose result has been interpreted as measuring susceptibility to negative mood. It is not clear that the test states preventing anxiety. 
     Because the specification does not address the issues in the post-filing date art regarding how to prevent certain disease such as anxiety  from the administration of the claimed compositions, and no objective evidence or working examples have been provided, one of skill in the art would be subject to undue experimentation in order to make and use the claimed method for preventing anxiety.. 


New Rejection
Claim Rejections - 35 USC § 103
13.      The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
14.      Claims 1-11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Suganthy et al. (Neuroscience Letters vol.468, pp.216-219, 2010) and in view of Genazzani et al. Minvera Ginecologica 62 (5), Oct 2010,  and Lahaye et al. I (Journal of Applied Phycology, vol. 11, no.1, January 1999) in view of LAHAYE M ET AL II: (BIOMACROMOLECULES, AMERICAN CHEMICAL SOCIETY, US, vol. 8, no. 6, 1 June 2007, pages  1765-1774 ) and BIN HUI ET AL: ( JOURNAL OF NEUROSCIENCE RESEARCH, vol. 86, no. 5, 1 April 2008 pages 1169-1177). 
        The claims are drawn to a method for treating and/or preventing neurological disorders, depression, stress, anxiety, aging, Alzheimer’s disease, neuropathic and inflammatory chronic pain, pain of the skin and/or of subcutaneous tissues and/or associated organs, or body pain, the method comprising the administration of an effective amount of an algal extract from the order of Ulvales comprising sulphated and non-sulphated polyanionic polysaccharides, the size of which is less than or equal to 50 kDa.
       Suganthy et al. teach a method for treating neurological disorders and  Alzheimer’s disease the method comprising the administration of an effective amount of an algal extract from the order of Ulvales ( see title abstract and tables 1-4). 
      Genazzani et al. teach effect Klamth algae extract on psychological disorders such as anxiety in women ( see aim, method and results).
       Lahaye et al. I teach algal extracts from green algae Ulva comprising polyanionic polysaccharides have a size of less than 50kDa (see abstract). Lahaye et al. also discloses a process comprising a step of removing small molecules of size smaller than 30 kDa (less than 50kDa), see Lahaye et al. page 2, right column, top paragraph under Ulvan extraction. Lahaye et al. teach glucose, rhamnose, xylose, and glucuronic acid (see abstract). Lahaye et al. I do not teach total dry material of algal matter. 
Lahaye et al. II teach total dry weight of rhamnose, glucose and xylose (see discussion). Lahaye et al. II teach pharmaceutical compositions (see page 1772) and different molecular weights (see page 1769). Lahaye et al. II do not specifically teach less than 15 KDa, however Hui et al., do. 
Hui et al., teach molecular weight of 10 kDa (see page 1170). Hui et al., teach   sulfated polysaccharides (see title). Therefore, the art teaches teach total dry material of algal matter. 
       It would have been prima facie obvious to one of ordinary skill in the art to combine teachings of the above references to obtain the instant invention, because Genazzani et al. teach effect Klamth algae extract on psychological disorders such as anxiety in women ( see aim, method and results).and  Suganthy et al. teach a method for treating neurological disease the method comprising the administration of an effective amount of an algal extract from Ulvales. While Lahaye et al. I teach algal extracts from green algae such as Ulva comprising polyanionic polysaccharides have a size of less than 50kDa, and Lahaye et al. II teach the inclusion of rhamnose, glucose and xylose. Lahaye et al. II also teach   pharmaceutical compositions and different molecular weights and Hui et al. teach molecular weight of 10 kDa. One of ordinary skill in the art also would be motivated by teachings of Lahaye et al. II who teach different molecular weight to have extracts with smaller molecular weights and use different filter meshes as taught by Lahaye et al. I. 
Limitations of claims 7, 9 and 10 different ranges would be considered optimization of experimental parameters and would be obvious to one of ordinary skill in the art. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
              Additionally, KSR International Co. v. Telef/ex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Telef/ex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". It is well known how to use of different sizes and ranges in the art thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Conclusion
15.      No claims are allowed.
16.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tues, Thur-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
August 26, 2022



/JANA A HINES/Primary Examiner, Art Unit 1645